Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Fano publication which discloses a method of real-time tracking of a moving target object (see ¶0042 - ¶0045, ¶0050 - ¶0054, Fano suggests an object recognition and analysis system comprising Image Capture device 104, which distinguishes images of users and / or their inventory / produce that they acquire in a warehouse setting, which are collected via image server 110, respective to database 130, and performs comparative analysis via image analysis 124 in time periods), the method comprising:  
5detecting, by an object tracking system, an occlusion in a view of real-time tracking of a moving target object, wherein the occlusion comprises a complete occlusion or a partial occlusion in the view of the real-time tracking (see ¶0029, "object recognition analysis performed at block 208 may also take into account occlusion or obstruction information that can be developed based on additional analysis of the image”); and
 performing, by the object tracking system, upon the detection and until the moving target object is retraced by overcoming the occlusion (see Figs. 6, 9 - 10, and ¶0029 - ¶0030, and ¶0036 - ¶0039.  In particular, see ¶0039, “a plurality of shelves 602, 604 are illustrated having a variety of products 606-612 stored thereon. Additionally, various detectable patterns 614- 626 may also be deployed on the shelves. The various patterns 614-626 may be permanently or temporarily affixed to virtually any surface of the shelves 602-604, particularly those that would be readily visible to an image capture device.”), the steps of:  
10determining, by the object tracking system, at least one subsequent movement of the object tracking system for retracing the moving target object. (See Figs. 3 - 4, and 9 - 10, ¶0019, ¶0029 - ¶0031, and ¶0036.  In particular, see ¶0029, “object recognition analysis performed at block 208 may also take into account occlusion or obstruction information that can be developed based on additional analysis of the image.”)
Then Glaser’s publication is introduced to combine with Fano’s occlusion or obstruction determination system based upon images to cure Fano’s deficiency with teaching, or suggesting the method wherein it varies, by the object tracking system, direction of movement of the object tracking system based on the at least one subsequent movement, for the real-time tracking of the moving target object.
Glaser’s work presents a computer vision (CV) based merchandise point-of-sale system – for instance in a grocery store, a mall, pharmacy, etc. -- that includes, through a CV monitoring system, detecting a computer vision modeled object(s) (i.e. store merchandise items, and customers / users, etc.) and setting a user-record in association with that modeled object, and detecting the modeled object in proximity to a computing device in the environment.
Glaser further teaches varying direction of movement of the object tracking system based on the at least one subsequent movement, for the real-time tracking of the moving target object.  (See Figs. 1 - 4, 7, and 10D, ¶0082, ¶0104, ¶0123, and ¶0133.  In particular, see ¶0082, “Detection and tracking are preferably facilitated through various computer vision approaches… facilitate tracking the CV-person across 
However, the prior art does not teach, or suggest every element of independent claims 1, 6, and 11. As such, a person skilled in the art would not modify Fano in view of Glaser, or any other combination thereof, to provide the method for determining, by the object tracking system, based on 
based on potential locations associated with the moving target object, during the complete occlusion, wherein the potential locations are historic data indicative of nearest locations visited by the moving target object from a current location in the environment; and
based on one or more preceding movements and one or more preceding positions of the real-time tracking of the moving target object, and movement data associated with the occlusion, during the partial occlusion, wherein the one or more preceding movements and the one or more preceding positions of the moving target object are determined using Visual Simultaneous Localization and Mapping (VSLAM) technique that logs one or more paths and one or more locations associated with the moving target object, before the detection of occlusion.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for determining, by the object tracking system, based on 
based on potential locations associated with the moving target object, during the complete occlusion, wherein the potential locations are historic data indicative of nearest locations visited by the moving target object from a current location in the environment; and
based on one or more preceding movements and one or more preceding positions of the real-time tracking of the moving target object, and movement data associated with the occlusion, during the partial occlusion, wherein the one or more preceding movements and the one or more preceding positions of the moving target object are determined using Visual Simultaneous Localization and Mapping (VSLAM) technique that logs one or more paths and one or more locations associated with the moving target object, before the detection of occlusion.          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                  

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661